Exhibit 10.1

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA  01886

February 15, 2013

Mr. Raymond P. Dolan

By electronic delivery

 

Dear Ray:

 

Based on your desire to demonstrate your support for the Company and its
prospects, the Compensation Committee has considered and will agree to your
request to forgo the payment of your salary for 2013, and to accept a grant of
shares of restricted stock instead.

 

As discussed, the October 8, 2010 letter (as previously amended by letters dated
February 14, 2011 and August 7, 2012, your “Agreement”) outlining the terms and
conditions of your employment by Sonus Networks, Inc. is hereby amended as
follows:

 

You have elected, in lieu of your Base Salary from January 1, 2013 through
December 31, 2013, to accept shares of restricted stock (“2013 Salary Shares”),
which will vest on December 31, 2013.  The 2013 Salary Shares will be granted on
February 15 and the number of 2013 Salary Shares granted will equal your Base
Salary for the year divided by the closing price of the Company’s shares, both
as of the date of grant.  If, before December 31, 2013, your employment is
terminated by you with Good Reason or by the Company without Cause, a pro rata
portion of the 2013 Salary Shares will vest on the date of such termination. 
If, before December 31, 2013, your employment is terminated by you without Good
Reason or by the Company for Cause, you will forfeit the 2013 Salary Shares.

 

Additionally, the parties hereto agree to clarify that: (i) all references to
the defined term “Options” in Sections 3(e)(i)(A) and 8(a)(v) of the Agreement
shall be replaced with the term “options”, such that all unvested options
granted to you will be entitled to  accelerated vesting pursuant to the terms
set forth in Sections 3(e)(i)(A) and 8(a)(v), as opposed to applying solely to
specific awards described in the Agreement; (ii) all references to the defined
term “Restricted Shares” in Sections 3(e)(i)(C), 8(a)(vi) and 8(b)(ii) of the
Agreement shall be replaced with the phrase “restricted shares”, such that all
unvested restricted shares granted to you will have accelerated vesting pursuant
to the terms set forth in Sections 3(e)(i)(C), 8(a)(vi) and 8(b)(ii) of the
Agreement, as opposed to applying solely to the specific awards described in the
Agreement; (iii) all references to the defined term “Performance Shares” in
Sections 3(e)(i)(B) and 8(b) of the Agreement shall be replaced with the term
“performance shares”, such that all unvested performance shares granted to you
will have accelerated vesting pursuant to the terms set forth in Sections
3(e)(i)(B) and 8(b) of the Agreement, as opposed to applying solely to the
specific awards described in the Agreement; and (iv) all references to the
defined term “Performance Period” in Sections 3(e)(i)(B), 3(e)(i)(C), and
8(b) of the Agreement shall be replaced with the term “performance period”, such
that the performance period relates to various applicable time intervals as
determined by the Compensation Committee of the Board of Directors of the
Company, as opposed one specific time period described in the Agreement.

 

Except as modified by the terms of this letter, the terms of the Agreement will
remain in full force and effect.  Capitalized terms not defined in this letter
have the same definitions given to them in the Agreement.

 

Very truly yours,

 

 

/s/ John Schofield

 

 

 

John Schofield

 

 

 

Chair, Compensation Committee

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

/s/ Raymond P. Dolan

 

2/15/2013

 

Raymond P. Dolan

 

Date

 

 

--------------------------------------------------------------------------------